   Case 4:20-cv-00194-ALM Document 5 Filed 03/27/20 Page 1 of 1 PageID #: 54



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:20-cv-194
Name of party requesting extension: On behalf of NTT DATA, INC.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 03/10/2020
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 04/30/202019(Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Ronald W. Burns[on behalf w/permission from NTT Data]
            State Bar No.: 24031903
            Firm Name: RWBurns & Co., PLLC
            Address: 5999 Custer Road, Suite 110-507
                         Frisco, TX 75035


            Phone: 972-632-9009
            Fax:
            Email: rwb@burnsiplaw.com
                  A certificate of conference does not need to be filed with this unopposed application.
